DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “a wager input device, and at least one electronic controller operatively coupled to the wager input device and the display and configured to execute instructions related to a wagering game and to cause cash value credits to be awarded to a player in response to wagering wins.”
The limitations of “a wager input device, and at least one electronic controller operatively coupled to the wager input device and the display and configured to execute instructions related to a wagering game and to cause cash value credits to be awarded to a player in response to wagering wins” steps is a process that, under its broadest reasonable interpretation, covers fundamental economic principle or practices (including hedging, insurance, mitigating risk) of placing a wager to implement play of the game. That is, other than reciting a “controller,” nothing in the claim elements precludes the steps from practically being performed by a program on a computer readable medium (hard drive). If the claim limitations, under its broadest reasonable interpretation, covers performance of fundamental economic principle or practices (including hedging, insurance, 
This judicial exception is not integrated into a practical application. The claim recites an additional element using a controller to perform the “a wager input device, and at least one electronic controller operatively coupled to the wager input device and the display and configured to execute instructions related to a wagering game and to cause cash value credits to be awarded to a player in response to wagering wins” steps. The processor in the “a wager input device, and at least one electronic controller operatively coupled to the wager input device and the display and configured to execute instructions related to a wagering game and to cause cash value credits to be awarded to a player in response to wagering wins” steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The 2019 PEG (Revised Patent Subject Matter Eligibility Guidance) defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The rest of the claimed limitations including, a display, audio device and program code are considered to be extra solution activity. Adding these generic computer elements to perform generic functions that are well-understood, routine and conventional, such as gathering data, performing calculations, and outputting a result as evidence by Alice Corp., 134 S. Ct. at 2355–56 (mere instruction to implement an abstract idea (game rules) on a computer "cannot impart patent eligibility), and Versata Dev. Group, Inc. v. SAP Am. (Storing and retrieving information in memory) see MPEP (2106.05(d)(II), does not transform the claims into eligible subject matter. Nothing in the claims, understood in light of the specification, requires anything 
The dependent claims 2-7, 9-14 and 16-20  each recite additional abstract ideas that are related to Certain Methods of Organizing Human Activity grouping, which do not cure the deficiencies of the independent claims. Each of the dependent claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limitations of practicing the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acres (US Pub. No. 2011/0159940).
Regarding claim 1, Acres discloses a method performed with a group of gaming machines, each including one or more displays, a wager input device, and at least one electronic controller operatively coupled to the wager input device and the one or more displays and configured to execute instructions for providing a wagering game, the method comprising:(a) operating the gaming machines in a first mode in which wager results of a primary game are presented in a primary display area (Figs. 4 and 7; wherein a primary game shown on displays (Fig. 4, 120, 170 & Fig. 6, 400A, 400B) as the first mode), and wager results have a chance of including bonus events including a presentation on a secondary display area of the one or displays (Figs. 10A; wherein a bonus event shown on secondary display 118, 168); (b) in response to a game mode change event (Figs. 4, 7 and 9), operating a set of two or more of the gaming machines in a second group gaming mode in which the secondary display areas of the set of gaming machines include a common, persistent game board with a plurality of prize objects (Fig. 10A and paragraph 115-116), the second group gaming mode comprising: obtaining primary game results for wager activations at the set of gaming machines, the primary game results having a chance to include a prize amount (Figs. 7 & 9); providing selected primary game results at least partially in the game board by awarding at least one of the prize objects 
Regarding claim 8, Acres discloses a gaming machine comprising: a display (Figs. 4), an audio device (Fig. 1, speaker 26 and paragraph 22), a wager input device (Fig. 1), and at least one electronic controller operatively coupled to the wager input device (Fig. 1), the audio device, and the display and configured to execute instructions related to a wagering game and to cause cash value credits to be awarded to a player in response to wagering wins (Figs. 1 and 9);tangible, non-transitory electronically accessible memory coupled to the at least one electronic controller and containing program code executable by the at least one electronic controller for:(a) operating the gaming machines in a first mode in which wager results of a primary game are presented in a primary display area (Figs. 4 and 7; wherein a primary game shown on displays (Fig. 4, 120, 170 & Fig. 6, 400A, 400B) as the first mode), and wager results have a chance of including bonus events including a 
Regarding claim 15, Acres discloses a tangible, non-transitory computer readable medium holding a program product for execution by a controller of a gaming machine having one or more 
Regarding claims 2, 9 and 16 Acres discloses maintaining the game board with a service running on a server coupled to the group of gaming machines over a network, the service receiving messages from the gaming machines in the set indicating that prize objects have been awarded, and in response recording that the prize objects have been taken and sending messages to the other gaming machines that the prize objects have been taken (Fig. 3, 10A and paragraphs 115-116; wherein after a user select one of the selectable object (725,735) and that selected object is unelectable in the other players screen, the system would inherently record or maintain recording upon which selectable object are remaining, thus informing what selectable objects are available).  
Regarding claims 3, 10 and 17, Acres discloses at the service running on the server, determining to start the second group gaming mode and causing the game mode change event to occur at the set of gaming machines (Fig. 9); and at the service running on the server, determining to end the second group gaming mode and causing another game mode change event to occur at the set of gaming machines (Fig. 9).  
Regarding claims 4, 11 and 18, Acres discloses wherein the second group gaming mode further comprises, in response to obtaining one of the primary game results, determining that the Page 34 of 42Docket No.: 777-1723 prize amount is equal to an award of a prize object that has been taken, and selecting two or more alternative ones of the prize objects to be awarded for said primary game result (Figs. 10A-10B).  
Regarding claims 6 and 13, Acres discloses wherein the second group gaming mode further comprising, in response to a designated one of the prize objects being awarded at a selected one of 
Regarding claims 7, 14 and 20. The method of claim 1, wherein the selected primary game results are primary game results which would be entitled to a bonus event if occurring in the first mode (Fig. 2B; wherein the primary game would inherently be entitled to a bonus event from the primary game).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Acres (US Pub. No. 2011/0159940) in view of Super Mario Bros. 3 as evidence by Super Mario Brothers Wiki: N-Mark Spade Panel.
Regarding claims 5, 12 and 19, Acres discloses the claimed invention as discussed above however does not expressly disclose determining that all of the prize objects have been taken and, in response, providing a second common, persistent game board at the secondary display areas of the 
Super Mario Bro. 3 Wiki: N-Marek Spade Panel teaches that in Super Mario Brother 3, a card matching game appears which allows Mario and Luigi to play a card game where they must flip cards to match pairs of images with only two mistakes allowed before exiting the. For each card pair successfully matched, the player gets that prize for their inventory, for a total of nine prizes per game. By determining that all of the prizes objects have been taken and provide a second common game board with a plurality of additional prize objects available to be awarded, one of ordinary skill in the art would provide competitors with longer game play thus increasing the chances at additional prize objects, therefore encouraging further game play.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Acres to include determining that all of the prize objects have been taken and, in response, providing a second common, persistent game board at the secondary display areas of the set of gaming machines with a plurality of additional prize objects available to be awarded similarly to the prize objects as taught by Super Mario Bro. 3 Wiki: N-Marek Spade Panel to provide competitors with longer game play thus increasing the chances at additional prize objects, therefore encouraging further game play.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX P RADA whose telephone number is (571)272-4452.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P.R./            Examiner, Art Unit 3715                                                                                                                                                                                            
/Jay Trent Liddle/            Primary Examiner, Art Unit 3715